Citation Nr: 1047901	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-23 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from October 1979 to November 
1994. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Baltimore, 
Maryland, Regional Office (RO).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The appellant was last denied service connection for PTSD in 
a July 2005 rating decision.  The appellant did not appeal that 
decision.

2.  The evidence added to the record since the July 2005 rating 
decision is not cumulative or redundant of the evidence 
previously of record and does relate to an unestablished fact 
necessary to substantiate the claim.



CONCLUSION OF LAW

The July 2005 rating decision denying service connection for PTSD 
is final.  New and material evidence to reopen the claim for 
service connection for PTSD has been submitted.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.   

New and Material 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  

The appellant has appealed the denial to reopen the claim for 
service connection for PTSD.  In February 2005, the appellant 
submitted a claim for service connection for PTSD.  In a July 
2005 rating decision, the appellant was denied service connection 
for PTSD.  The RO found that the available evidence was 
insufficient to confirm that the appellant actually engaged in 
combat or was a prisoner of war, and that the service department 
was unable to corroborate the claimed stressor.  The appellant 
was notified of the denial in July 2005.  The appellant did not 
appeal that decision and it became final.  

At the time of the last final denial, the record contained 
service treatment records.  The record also contained outpatient 
treatment records which include: a July 2004 evaluation in which 
the appellant reported seeing dead bodies on the roads in 
service; and an October 2004 evaluation which diagnosed PTSD and 
noted that the appellant had issues with depression and trauma.  

Since the last final denial, the following evidence has been 
submitted: a January 2006 positive screen for PTSD; a PTSD 
questionnaire in which the appellant related that he saw dead 
bodies and vehicles that came under attack while in service; an 
April 2006 statement from Dr. T.R. stating that the appellant had 
a history of PTSD; a statement from the appellant's wife; and an 
October 2010 statement from Dr. D.H. stating that the appellant 
was his patient and that he had a history of PTSD.  

Also included in the record since the last final denial is a 
January 2007 letter from the Director of the Joint Services 
Records Research Center (JSRRC).  In this letter, it was stated 
that the appellant was assigned to the Battery B, 3rd Battalion, 
27th Field Artillery from approximately September 1990 to March 
1991.  The letter provided the 3rd Battalion, 27th Field 
Artillery combat activities during ground war for February 1991 
and March 1991.  Evidence discussing scud incidents in the Riyadh 
Area, scud incidents in the KKMC and Hafir Al Batin areas, scud 
incidents in the eastern KTO; and a March 1991 report on 
Operation Desert Storm were also included.  

Since the last final denial, the appellant has also been afforded 
a hearing.  During the hearing, he reported that he was supply 
sergeant in service and that he went out on missions.  

We also note that PTSD regulations were changed during the 
pendency of this appeal.  Effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the amendment to 38 C.F.R. § 3.304(f) provides that, if a 
stressor claimed by a veteran is related to such veteran's fear 
of hostile military or terrorist activity and a VA psychiatrist 
or psychologist, or a psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD, and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this new provision, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.

The amendment is expressly applicable to claims seeking service 
connection for PTSD that were appealed to the Board before July 
13, 2010, but have not been decided by the Board as of July 13, 
2010.  Thus, the amendment is applicable in this case.

On careful review of the record, the Board has determined that 
new and material evidence to reopen the appellant's claim for 
service connection for PTSD has been submitted.  The appellant's 
claim for service connection was previously denied on the basis 
that the available evidence was insufficient to confirm that the 
appellant actually engaged in combat or was a prisoner of war, 
and that the service department was unable to corroborate the 
claimed stressor.  Since the last final denial, the JRSSC has 
confirmed that the appellant unit had hostile activity.  We also 
note that there has been a change in the PTSD regulations.  When 
viewed in the context of the reasons for the prior denial, a lack 
of confirmed stressor, the evidence is relative and probative of 
the issue at hand.  Thus, the Board concludes that new and 
material evidence has been presented to reopen the claim.  
Accordingly, the claim is reopened.  


ORDER

The application to reopen the claim of entitlement to service 
connection for PTSD is granted.  


REMAND

Having reopened the appellant's claim for service connection for 
PTSD, the Board finds that further development is necessary 
before the claim can be adjudicated.  

Here, the appellant has been diagnosed with PTSD, and he has 
related that he saw dead bodies and vehicles that came under 
attack while in service.  The JRSSC has related that the 
appellant's unit had hostile activity.  

Given that the appellant has been diagnosed with PTSD and he 
served in a location that would involve hostile military 
activity, a VA psychiatric examination is warranted.  See VBA 
Training Letter 10-05 ( "[I]f review of an application for 
benefits discloses a compensation claim for PTSD and the 
Veteran's DD-Form 214 verifies service in a location that would 
involve 'hostile military or terrorist activity' as evidenced by 
such awards as . . . Vietnam Service Medal, this evidence would 
be sufficient to schedule the veteran for a VA psychiatric 
examination).  The examination should conform to the recent PTSD 
regulation amendment, as described in VBA Training letter 10-05, 
including Attachment A.

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, remand 
for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a VA 
compensation and pension examination to 
determine if the Veteran's PTSD is 
attributable to service.  The examiner 
should review the claims file.  If PTSD is 
diagnosed the examiner should identify a 
specific stressor or stressors that is/are 
consistent with the places, types, and 
circumstances of the Veteran's service, 
and that is/are related to the Veteran's 
fear of hostile military or terrorist 
activity, and confirm that the claimed 
stressor or stressors is/are adequate to 
support a diagnosis of PTSD, and that the 
Veteran's symptoms of PTSD are related to 
such stressor or stressors.

For purposes of this opinion, the examiner 
is to be informed that "fear of hostile 
military or terrorist activity" as used 
above, means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
Veteran's response to the event or 
circumstance involved a psychological or 
psycho- physiological state of fear, 
helplessness, or horror.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


